United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Auburn, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-694
Issued: June 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2007 appellant filed a timely appeal from the September 14, 2006
decision of the Office of Workers’ Compensation Programs terminating her wage-loss and
medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective September 14, 2006.
FACTUAL HISTORY
On September 9, 2004 appellant, then a 41-year-old letter carrier, sustained a traumatic
injury to her lower back when she bent over while seat belted in her vehicle to retrieve a piece of
mail. On September 21, 2004 she was diagnosed with lumbar strain. Appellant has not worked
since September 29, 2004. Her claim was accepted by the Office for a lumbar strain.

On October 19, 2004 appellant underwent a magnetic resonance imaging (MRI) scan,
which revealed mild to moderate disc degeneration and broad-based disc herniation at L4-5,
impingement of the L5 nerve root, and mild disc degeneration with desiccation and mild
circumferential posterior bulging at L2-3. On October 25, 2004 Dr. Jos Cové, a Board-certified
orthopedic surgeon, reviewed the MRI scan results and noted that they were “mostly longstanding changes, although the slight protrusion of L4-5 may be more recent.” On physical
examination, he found limited spinal range of motion, significant weakness in the left leg and
hyperthesia in her left foot and shin. Dr. Cové found the amount of neural impingement to be
relatively mild and recommended an epidural injection and physical therapy. He stated that
appellant would not be able to return to work in her current condition.
Appellant began physical therapy on November 15, 2004 and underwent a transforaminal
epidural injection on December 10, 2004. On December 16, 2004 she was released from
physical therapy because the treatment was unlikely to improve her condition. On December 17,
2006 Dr. Cové reported that the epidural injections had provided only short-term relief. On
December 21, 2004 he requested authorization for a L5 laminectomy and foraminotomy.
On December 28, 2004 the Office requested that Dr. Cové provide a rationalized medical
opinion addressing appellant’s employment injury to the diagnosed L5 radiculopathy and foot
drop. Dr. Cové responded on January 4, 2005, stating that appellant had preexisting bulging
discs and degenerative changes which were asymptomatic until her injury. He stated that
appellant’s leg symptoms and weakness were present from the time of the accepted employment
injury and were thus employment related. On January 28, 2005 Dr. Cové stated that the
relatively small disc herniation at L4-5 was significant enough to cause her current symptoms.
He noted that even very minor injuries, such as the bending accident described by appellant, can
lead to disc herniation and subsequent pinched nerve symptoms.
On January 25, 2005 Dr. Carlos Morávek, who is Board-certified in physical medicine
and rehabilitation, conducted an electrodiagnostic evaluation of appellant’s left lower extremity.
He diagnosed severe acute left L5 radiculopathy based on definite acute denervation and
minimal chronic reinnervation changes.
On March 1, 2005 the Office referred appellant to Dr. David Smith, an orthopedic
surgeon, to determine the necessity of the requested laminectomy. Dr. Smith diagnosed bilateral
L5 radiculopathy, secondary to L5-S1 herniated nucleus pulposus and degenerative disc disease.
He found that the radiculopathy was directly caused by the accepted employment injury and that
appellant’s degenerative disc disease was aggravated by the injury. Dr. Smith opined that the
requested laminectomy would relieve the symptoms related to appellant’s radiculopathy, but was
unlikely to resolve the low back pain associated with her degenerative disc disease. In her
current condition appellant could do sedentary work and restricted from repetitive lifting over 10
pounds, walking over one half-hour at a time, repetitive stair climbing and squatting. On
April 25, 2005 the Office authorized the spinal laminectomy, which was performed on
March 28, 2005.
Following the surgery, appellant was referred to physical therapy for rehabilitation and
work conditioning. On July 11, 2005 her therapy was interrupted by the onset of unrelated
gastrointestinal symptoms that caused persistent nausea and vomiting. On September 21, 2005

2

Dr. Cové reported that appellant’s gastrointestinal symptoms had improved, and that she was
experiencing dull pain in both legs that was centered on her knees and feet. He stated that her
back pain had not changed with surgery and that there was not a typical radicular pattern to her
pain. Appellant exhibited a fair range of motion and x-rays of her spine were similar to those
taken immediately after the surgery. Dr. Cové opined that degenerative changes played a role in
her pain and spinal instability. He recommended a new spinal MRI scan and electromyogram of
her lower extremities to determine the origin of her symptoms. On November 15, 2005 Dr. Cové
released appellant to four hours of work per day with a maximum weight limit of 25 pounds.
Appellant did not return to work.
On January 27, 2006 appellant underwent an MRI scan of her lumbar spine, which
revealed degenerative disc disease, facet degenerative joint disease, mild left L4-5 neural
foraminal stenosis, and an enlarged gallbladder. On February 3, 2006 Dr. Cové reported that
appellant’s foot drop had improved since her surgery and that her only current complaint was
back pain, which increased with walking, activity and prolonged sitting. He reviewed
appellant’s MRI scan and noted preexisting degenerative changes at L2-3 and advanced
degenerative changes at L4-5 with endplate edema. Dr. Cové opined that these findings were
“relatively normal” and contained no evidence of neural impingement. He diagnosed chronic
back pain with discogenic features and no radiculopathy. Dr. Cové noted that she had not yet
completed the work conditioning physical therapy and he recommended a discography. He
stated that surgical stabilization or fusion at L4-5 was an option for appellant.
On February 16, 2006 the Office referred appellant for a second opinion evaluation with
Dr. Joan Sullivan, a Board-certified orthopedic surgeon. In a report dated March 20, 2006,
Dr. Sullivan stated that appellant reported her pain as a dull constant ache that sometimes
radiated up to her midthoracic spine. On physical examination, Dr. Sullivan reported that
appellant could flex forward 50 degrees, extend 20 degrees, bend laterally 30 degrees on the
right and left, rotate 30 degrees on the left without pain and rotate 20 degrees on the right with
pain. She stated that the Waddell testing was “positive 3/4” with her reporting pain with right
and left en bloc rotation, shoulder compression, light palpitation of the thoracic and lumbosacral
spine, deep palpitation of the lumbar spine and palpitation of the right sacroiliac joint.
Dr. Sullivan found full motor strength in the lower extremities, but noted somewhat inconsistent
decreased sensation over the dorsum of the left foot.
Dr. Sullivan diagnosed lumbar strain with bilateral L5 radiculopathy secondary to an L5S1 herniated disc, which she found to be industrially related and degenerative disc disease, which
preexisted but was temporarily aggravated by the accepted injury. She noted that aggravation
would have ceased three months following appellant’s surgery and that the subsequent
progression of her degenerative disc disease was not due to the surgery. Dr. Sullivan opined that
residuals from the accepted September 9, 2004 injury had resolved and that any symptoms
appellant currently had were caused by her preexisting disease. She stated that appellant could
not return to her full-time duties without permanent restrictions on the amount of weight she
could lift, carry or pull. Dr. Sullivan noted that appellant had a very strong disability conviction
that would make it hard to return her to work. She did not recommend any further treatment.
On February 17, 2006 Dr. Cové completed a work capacity evaluation indicating that
appellant could work in a light-duty position eight hours per day with restrictions on sitting,

3

walking, standing, pushing, pulling and lifting. He explained that she needed to change positions
three times an hour. On April 11, 2006 Dr. Cové informed the Office that he disagreed with two
of Dr. Sullivan’s findings. He stated that appellant’s condition, which he characterized as singlelevel disc degeneration and hypermobility at L4-5, was not a temporary aggravation. Dr. Cové
also disagreed that appellant had reached maximum medical improvement and recommended a
discogram to determine the cause of appellant’s ongoing symptoms.
The Office found a conflict of medical opinion between Dr. Cové and Dr. Sullivan. On
June 6, 2006 it referred appellant to Dr. Donald Hubbard, a Board-certified osteopath, selected as
the impartial medical specialist. On July 14, 2006 Dr. Hubbard reviewed the medical record and
conducted an impartial examination. He found that appellant had a normal gait, some limitations
in thoracic range of motion and slight discomfort in the low back with en bloc rotation.
Dr. Hubbard reported that in the straight leg raise test she experienced pain in her right low back
in the supine position and was limited by tight hamstrings or sciatic tension. He stated that the
reverse straight leg raise was positive bilaterally for midline L3-4 back pain. Dr. Hubbard found
full motor strength in appellant’s lower extremities, but noted tenderness to touch at the
paraspinal muscles from L1 to the lumbosacral levels.
Dr. Hubbard stated that appellant’s current diagnoses included multi-level degenerative
disc disease and degenerative joint disease, right knee pain, and finger numbness, none of which
were related to the accepted employment injury. He stated that the record was consistent with
the historical diagnoses of lumbar strain and temporary acceleration and aggravation of
preexisting asymptomatic lumbar degenerative disease and facet degenerative joint disease.
Dr. Hubbard found that appellant had experienced acute compression of her left L5 spinal nerve
root, which caused sciatica, radiculopathy and weakness in her left lower extremity. He stated
that the compression was successfully treated with a laminectomy and partial facetectomy that
caused no permanent structural damage to the spinal column. Appellant’s current low back
condition was consistent with the natural history and progression of degenerative disc disease
and degenerative joint disease. Dr. Hubbard opined that appellant had recovered from her workrelated injury and was therefore able to perform her date-of-injury position. He stated that no
other medical treatment was needed to treat the work-related condition.
On August 3, 2006 the Office proposed termination of appellant’s medical and wage-loss
benefits based on Dr. Hubbard’s opinion that she had no remaining disability or residuals related
to her accepted employment injury. Appellant was given 30 days to submit additional evidence
or arguments in opposition to this proposal.
On August 16, 2006 appellant disputed Dr. Hubbard’s findings and had contacted
Dr. Cové to review his report. No additional medical evidence was received by the Office.
By decision dated September 14, 2006, the Office terminated appellant’s medical and
wage-loss benefits. It found that Dr. Hubbard’s opinion was entitled to the special weight of the
medical evidence because it was rationalized and thorough.

4

LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.2 The right
to medical benefits is not limited to the period of entitlement to disability. To terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition that require further medical treatment.3
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between a physician making an examination for the United States and the physician of the
employee, the Secretary must appoint a third physician to make an examination.4 Likewise, the
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser or consultant, the Office must appoint a third physician to make an examination.
This is called a referee examination and the Office is required to select a physician who is
qualified in the appropriate specialty and who has had no prior connection with the case.5 It is
well established that, when a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on
proper factual and medical background, must be given special weight.6
ANALYSIS
The Office accepted appellant’s September 21, 2004 traumatic injury claim for lumbar
sprain. Appellant stopped working on September 29, 2004 and has not returned. The issue to be
determined is whether the Office has met its burden of proof that appellant had no remaining
disability or residuals when it terminated her benefits effective September 14, 2006.
The Office properly referred appellant to Dr. Hubbard, a Board-certified orthopedic
surgeon, to resolve the conflict of medical opinion between Dr. Sullivan and Dr. Cové, both
Board-certified orthopedic surgeons, as to whether her current condition was caused by her
accepted employment injury. On July 14, 2006 Dr. Hubbard reviewed all the pertinent medical
records and conducted a thorough impartial medical examination. He found that appellant had a
normal gait, but that she had some limitations in thoracic range of motion and slight low-back
pain during en bloc rotation. Dr. Hubbard reported that in the supine straight leg raise test she
experienced pain in her right low back and was limited by tight hamstrings or sciatic tension and
1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Frederick Justiniano, 45 ECAB 491 (1994).

4

5 U.S.C. §§ 8101-8193, 8123(a).

5

20 C.F.R. § 10.321.

6

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

5

that the reverse straight leg raise was positive bilaterally for midline L3-4 back pain. He found
full motor strength in appellant’s lower extremities, but noted tenderness to touch at the
paraspinal muscles from L1 to the lumbosacral levels.
Dr. Hubbard found that appellant’s current diagnoses of multi-level degenerative disc
disease and degenerative joint disease were not related to her accepted employment injury. He
stated that the record established that appellant sustained a lumbar strain and an acute
compression of her left L5 spinal nerve root, which had temporarily accelerated and aggravated
her preexisting conditions and caused sciatica, radiculopathy and weakness in her left lower
extremity. Dr. Hubbard stated that the compression was successfully treated with a laminectomy
and partial facetectomy and that the surgery caused no permanent structural damage to the spinal
column. He found that appellant’s current low back condition was consistent with the natural
history and progression of degenerative disc disease and degenerative joint disease. Dr. Hubbard
opined that appellant had recovered from her work-related injury, could work without
restrictions and needed no further treatment for any residuals. The Board finds that the opinion
of Dr. Hubbard is entitled to the special weight of the medical evidence because it is well
rationalized and based on a thorough physical examination and review of the medical history.
The Office proposed termination of appellant’s compensation based on Dr. Hubbard’s
opinion that appellant had no remaining disability or residuals related to her accepted
employment injury. The Board finds that the Office properly relied on this opinion, which
resolved the conflict of medical opinion between appellant’s treating physician and the Office’s
second opinion physician. As Dr. Hubbard’s report constitutes the special weight of the medical
evidence, the Office met its burden of proof to terminate appellant’s wage-loss and medical
benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective September 14, 2006.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2006 is affirmed.
Issued: June 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

